Bloodworth, J.
1. The sufficiency of the description of the hogs alleged to have been stolen was brought in question by demurrer to the indictment, in which they were described as “ one red and black spotted sow hog of value $10, one white and black spotted sow hog of value $10, one red and black spotted male hog of value $10, one dark red male hog of value $10, and two white and black spotted sow hogs, of value of $10 each; all of the value of sixty and no/100 dollars and of the personal goods of O. A. Allen.” Under the ruling in Garrett v. State, 21 Ga. App. 801 (1) (93 S. E. 513), and the cases therein cited, the . court did not err in overruling the demurrer.
'2. There is no merit in any of the grounds of the amendment to the motion for a new trial. There was some evidence to support the verdict, which has the approval of the trial judge, and the judgment must be

Affirmed.


Broyles, C. J., and Luke, J., concur.